Title: John Quincy Adams to Louisa Catherine Johnson, 21 November 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague November 21. 1796.
          
          The day after I had sent away my last Letter, I received yours of the 1st: instt: which relieved me from an anxious apprehension that you were unwell, or indisposed. The picture resumes whatever it can express of that mild and gentle disposition which is one of the greatest ornaments of the original, and which in my eyes is of more worth than graces or beauty, riches or honours.
          You will find from my last Letters, that the tenor of my dispatches from America makes it probable that I shall be still detained here

several months longer, and that I have found it necessary to sacrifice the hopes of meeting you once more, before my return to America.— I have endeavoured to present motives of consolation to you, in a case where I can scarcely find any for myself. It is another call upon the fortitude which I have so often recommended, and for which every one has frequent occasion in the affairs of life
          It will be my endeavour to shorten the term of our separation as much as possible. Europe has no charms for me, or will have none when you are no longer one of its inhabitants.— I hope this disappointment will eventually turn to the advantage of us both. It will at least save us one unpleasant change; that is of beginning our life together upon a scale from which we must soon afterwards greatly descend. You know my situation will be such as to require the sacrifice of every pretence to Splendor, and perhaps of many things which you consider as conveniences of course.— This will be much more easy in commencing our family, than it would be to begin with the incumbrance of a public station and its appendages to change them in two or three years time for the simplicity and meekness of an American citizen without either fortune or prospects.
          “Pleasing admonition,”—methinks I hear you once more exclaim. I am indeed too solicitous to call your attention my best friend to the concerns of life. I consider already your destinies, as connected with mine. You are still at a period of life when reflection is not a welcome guest; when she is received without pleasure, and dismissed as soon as possible; when Prudence wears the complexion of Apathy, and Pleasure announces herself as the principal or sole object of pursuit. You have taste and elegance and every quality that can render you pleasing to others, and as your tenderest and most faithful friend, I am anxious also to see you possess the means of being happy or at least contented, yourself. It has long been clearly proved to me by experience that this kind of satisfaction is only to be obtained by the controul of our own wishes and passions. By the continual recurrence of reflection, and the habits of employment. I have therefore strongly and repeatedly inculcated these sentiments both in conversation, and since we parted in my Letters. And indeed Louisa, however it may have appeared to your mind, it has always been the language of a lover: of a faithful and anxious, though not a romantic lover.
          You remember well the long continued conduct on my part, which bore an appearance so singular in your opinion untill it was

explained to you before I left England.— You have possibly been even since, inclined to tax with insensibility the determination upon which that conduct was formed and the perseverance or inflexibility with which it was pursued. Yet at this moment I can assure you that it would have been the most heedless thoughtlessness in me, to have indulged my wish to take you with me at that time. As long as we cannot command Events, we must necessarily learn to acquiesce in them, and the more carefully we prepare for them, the more easily we content ourselves under them.
          At present, I had promised myself a more pleasing and satisfactory course of Events; I had hoped to possess the satisfaction of having you for the companion of my life, and although not disguising to myself the inconveniences and hazards to which we must both be subjected, and those which we must of course expect, I thought it would be best to take the chance of them, and hoped that we should mutually lighten them for each other. The necessity which will detain me here so much longer than I had reason to expect deprives me at present of this hope. I find it again necessary to acquiesce in a course of things far wide of my inclinations, and I look for consolation to the hopes of a more distant futurity. Let me recommend the same to you. Be always assured that however far and however long our separation may be, it will never impair my sentiments of affection for you, and hope with me for the time, when a permanent state of my affairs a dependence, upon something less frail and precarious than public service shall authorize more explicitly our destined Union.
          Remember me affectionately to your Mamma and Sisters, and believe me with the truest tenderness, your friend
          
            A.
          
        